DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1 and 3-13 in the reply filed on 5/3/2021 is acknowledged.
Claims 14-17, 19, 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/3/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The silxoane is used in a reaction mixture to produce the cured silane cross-linked hybrid inorganic 

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “when measured as metakaolin and alkali metal silicate respectively”.  The method for obtaining the Al to alkali metal ratio is indefinite.  

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “when measured as metakaolin”.  The method for obtaining the Al weight percent is indefinite.  Is the weight percent the amount of metakaolin used in the reaction to produce the silane cross-linked hybrid inorganic polymer, or is it the amount of Al in the final product of the polymer?

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “when 

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The silane cross-linking agent is used in a reaction mixture to produce the silane cross-linked hybrid inorganic polymer.  It is not a component of the panel body composition.  

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the silane" in Claim 1.  There is insufficient antecedent basis for this limitation in the claim.  There is no silane compound present in claim 1.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagoe-Crentsil et al. (WO 2005/054340).
Regarding claims 1, 10 and 11:  Sagoe-Crentsil et al. teach a thermal and flame resistant panel body that is a refractory material, and does not include wood (page 11, line 32 to page 12, line 17; page 16, lines 27-30; Claims 17-19, 21)  comprising the claimed polymer of Formula I (pages 2-3; Examples).  The polymer of Formula I is also a siloxane.  
Regarding claim 3:   Sagoe-Crentsil et al. teach the claimed R functional group (pages 4-5).
Regarding claim 4:  Sagoe-Crentsil et al. teach the claimed ratio (page 7; Examples).

Regarding claim 6:  Sagoe-Crentsil et al. teach the claimed amount of alkali metal (Examples).
Regarding claim 7:  Sagoe-Crentsil et al. teach the claimed amount of silane cross-linking agent (Examples).
Regarding claim 8:  Sagoe-Crentsil et al. teach the claimed amount of siloxane (Examples).
Regarding claim 9:  Sagoe-Crentsil et al. teach an epoxy functional group (Claims 6 and 7).

Claims 1 and 3-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishihara et al. (JP 04-101843A) in view of Sagoe-Crentsil et al. (WO 2005/054340).
Regarding claims 1 and 3-11:  Nishihara et al. teach a heat resistant panel (composite material) comprising a panel body (composite material body) comprising an inorganic silane polymer and a siloxane resin (page 3).
Nishihara et al. fail to teach the claimed inorganic polymer.
However, Sagoe-Crentsil et al. teach a silicone resin of the claimed Formula I (pages 2-3; Examples) that provides good properties, such as toughness, Young’s modulus, elasticity, adhesion, water resistance, and processability (page 9, lines 25-29; Examples; Claims 6 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the inorganic polymer of Sagoe-Crentsil et al. 
	Regarding claims 12 and 13:  Nishihara et al. teach a layer of woven material comprising glass fibers and carbon (page 5; Examples).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763